                                                                                      FILED 
                                                                                      CLERK 
                                                                                          
                                                                          11:20 am, Nov 14, 2018
                                                                                          
 UNITED STATES DISTRICT COURT                                                 U.S. DISTRICT COURT 
 EASTERN DISTRICT OF NEW YORK                                            EASTERN DISTRICT OF NEW YORK 
 ---------------------------------------------------------X                   LONG ISLAND OFFICE 
 EDWARD KRANEPOOL,

                           Plaintiff,                         MEMORANDUM OF
                                                              DECISION & ORDER
                  -against-                                   2:18-cv-3724 (ADS)(AKT)

 BECKETT AUCTIONS, LLC d/b/a GOODWIN
 & CO.,

                            Defendant.
 ---------------------------------------------------------X


   APPEARANCES:

   Harfenist Kraut & Perlstein, LLP
   Counsel for the Plaintiff
   3000 Marcus Avenue
   Lake Success, NY 11042
            By: Steven J. Harfenist, Esq., Of Counsel

   Law Offices of Charles A. Gruen
   Co-Counsel for the Defendants
   7703 Fifth Avenue
   Brooklyn, NY 11209
            By: Charles A. Gruen, Esq., Of Counsel

   Condon Tobin Sladek Thornton, PLLC
   Co-Counsel for the Defendants
   8080 Park Lane, Suite 700
   Dallas, TX 75231
            By: Kendal B. Reed, Esq., Of Counsel


SPATT, District Judge.


        The Court assumes the parties’ familiarity with the facts and procedural history of this

action. Additional detail that is relevant to the instant motions is provided below. Presently before


                                                        1
the Court is a motion by the Defendant, pursuant to Federal Rule of Civil Procedure (“FED. R. CIV.

P.” or “Rule”) 12(b)(6) to dismiss the Plaintiff’s entire complaint and a cross-motion by the

Plaintiff, pursuant to Rule 15(a) to amend the complaint. The proposed amended complaint

contains additional causes of action that are not addressed in the Defendant’s motion to dismiss.

The Defendant has indicated that it does not oppose the Plaintiff’s motion to amend and prefers to

re-file its motion to dismiss in response to the proposed amended complaint. Accordingly, it is

hereby


         ORDERED that the Plaintiff’s motion to amend the complaint is granted; and it is further


         ORDERED that the Plaintiff file his proposed amended complaint within five (5) days of

this Order; and it is further


         ORDERED that the Defendant’s motion to dismiss is terminated as moot; and it is further


         ORDERED that the Defendant respond to the Plaintiff’s amended complaint within

twenty-eight (28) days of its filing.


SO ORDERED

Dated: Central Islip, New York
November 14, 2018
                                                    ___/s/ Arthur D. Spatt_______
                                                      ARTHUR D. SPATT
                                                    United States District Judge




                                                2
